 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FR. MEYER’S SOHN CANADA INC.,,
Plaintiff,
-against-

RESOURCE REUTILIZATION LLC and
KEJRIWAL PAPER USA, LTD.,

Defendants.

GEORGE B. DANIELS, District Judge:

 

ORDER

20 Civ. 9814 (GBD) (BCM)

The May 25, 2021 initial conference is hereby cancelled, in light of this Court’s referral to

Magistrate Judge Moses for an Inquest After Default/Damages Hearing.

Dated: May 18, 2021
New York, New York

SO ORDERED.

Louie 8, Dowd

 

Gre] DANIELS
ED SYATES DISTRICT JUDGE

 
